           Case 2:20-cv-01255-RSM Document 45 Filed 11/02/20 Page 1 of 3




1    SaraEllen Hutchison (WSBA # 36137)                 THE HONORABLE JUDGE MARTINEZ
     LAW OFFICE OF SARAELLEN HUTCHISON, PLLC
2    539 Broadway
3    Tacoma, WA 98402
     Telephone: 206-529-5195
4    Facsimile:     253-302-8486
     Email: saraellen@saraellenhutchison.com
5
     Attorney for Plaintiff, SCOTT ALLEN
6

7

8

9
                             UNITED STATES DISTRICT COURT
10                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
11
        SCOTT A. ALLEN,                                   NO. 2:20-cv-01255-RSM
12

13                             Plaintiff,
                   v.
14
        TRANSWORLD SYSTEMS, INC., a                       STIPULATION AND ORDER TO
15      California Corporation, et al,                    DISMISS EXPERIAN INFORMATION
                                                          SOLUTIONS, INC.
16
                               Defendants.
17

18         Plaintiff SCOTT A. ALLEN, by counsel, and Defendant EXPERIAN INFORMATION
19
     SOLUTIONS, INC. (“Experian”) by counsel, hereby stipulate and agree that all matters herein
20
     between them that were made or could have been made have been compromised and settled,
21
     and that Plaintiff’s cause of action against Experian be dismissed, with prejudice, with each
22

23   party to bear its own costs and attorney’s fees.

24

25
     STIPULATION AND ORDER OF                       1
     DISMISSAL OF EXPERIAN                                 Law Office of SaraEllen Hutchison, PLLC
26                                                                 539 Broadway | Tacoma, WA 98402
     2:20-cv-1255-RSM
                                                                 Ph (206) 529‐5195 | Fax (253) 302‐8486
                                                                   saraellen@saraellenhutchison.com
            Case 2:20-cv-01255-RSM Document 45 Filed 11/02/20 Page 2 of 3




1                                       Respectfully submitted,
2

3    Date: October 30, 2020             S//SaraEllen Hutchison___________________
                                        SARAELLEN HUTCHISON (WSBA #36137)
4                                       LAW OFFICE OF SARAELLEN HUTCHISON, PLLC
                                        539 Broadway
5                                       Tacoma, WA 98402
                                        Telephone: (206) 529-5195
6                                       Facsimile: (253) 302-8486
7                                       Email: saraellen@saraellenhutchison.com

8                                       Attorney for Plaintiff Scott A. Allen

9
     Date: October 30, 2020             S//Rachel Groshong
10
                                        RACHEL GROSHONG (WSBA #47021)
11                                      STOEL RIVES LLP
                                        600 University Street, Suite 3600
12                                      Seattle, WA 98401
                                        Email: Rachel.dunnington@stoel.com
13
                                        S//Angela Taylor
14
                                        ANGELA TAYLOR (California Bar No. 210425,
15                                      Admitted Pro Hac Vice)
                                        JONES DAY
16                                      3161 Michelson Dr., Suite 800
                                        Irvine, CA 92612
17                                      Email: angelataylor@jonesday.com
18
                                        Attorneys for Experian Information Solutions, Inc.
19

20   IT IS SO ORDERED.
21   Dated this 2nd day of November, 2020.
22

23

24
                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
25
     STIPULATION AND ORDER OF                     2
     DISMISSAL OF EXPERIAN                                 Law Office of SaraEllen Hutchison, PLLC
26                                                                  539 Broadway | Tacoma, WA 98402
     2:20-cv-1255-RSM
                                                                  Ph (206) 529‐5195 | Fax (253) 302‐8486
                                                                    saraellen@saraellenhutchison.com
             Case 2:20-cv-01255-RSM Document 45 Filed 11/02/20 Page 3 of 3




1

2                                   CERTIFICATE OF SERVICE
3
             I hereby certify under penalty of perjury under the laws of the State of Washington that
4
     on November 2, 2020 I electronically filed the foregoing with the Clerk of Court using the
5
     CM/ECF system which will send notification of such filing to all registered CM/ECF participants
6

7    in this case.

8

9    Dated November 2, 2020, at Harstine Island, Washington.
10
                                                  S//SaraEllen Hutchison
11                                                SaraEllen Hutchison (WSBA No. 36137)

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26   STIPULATION AND ORDER OF                       3        Law Office of SaraEllen Hutchison, PLLC
     DISMISSAL OF VERIZON                                           539 Broadway | Tacoma, WA 98402
     2:19-cv-203-RSM                                              Ph (206) 529‐5195 | Fax (253) 302‐8486
                                                                    saraellen@saraellenhutchison.com
